Mr. Justice O’Connor delivered the opinion of the court. 3. Automobiles and gabages, § 5*—when garage keeper exercising ordinary care not liable for loss of stored vehicle. A garage keeper who, for compensation, stores a vehicle for the owner is not liable for its loss by theft, if he exercised ordinary care to prevent it. 4. Bailment, § 27*—when burden of proof on bailee and when on bailor in action for loss of bailment. In an action by a bailor against a bailee to recover damages for the loss of the bailment, where plaintiff shows the delivery of the bailment to defendant and the failure of defendant to make redelivery, the burden is on defendant to show the exercise of the degree of care required by the nature of the bailment; but where it appears that the bailment was lost, stolen or destroyed by fire, the burden of proving negligence is on the plaintiff. 5. Automobiles and gabages, § 5*—when garage keeper not liable for theft of motorcycle. ( In an action against a garage keeper to recover for the loss of plaintiff’s motorcycle, where the evidence shows that plaintiff had left the machine in defendant’s garage over night, that he had advertised it for sale and had so informed defendant, also informing the latter that the machine could not be operated until repairs were made, and had left his name and address with defendant and had requested the latter to permit any one to inspect the machine whom he might send around, defendant is not liable for the theft of the machine by one who presented a written permit from plaintiff to inspect and, under the pretext of inspecting it, stole'it, riding it away.